Dismissed and Memorandum Opinion filed September 13, 2007







Dismissed
and Memorandum Opinion filed September 13, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00706-CV
____________
 
MARK LOUIS TRAPOLINO, Appellant
 
V.
 
DENISE KAY TRAPOLINO, Appellee
 

 
On Appeal from the
County Court at Law
Austin County,
Texas
Trial Court Cause
No. 2005L-3874
 

 
M E M O R
A N D U M   O P I N I O N




This is
an appeal from a judgment signed April 26, 2006.  On May 17, 2007, the court
ordered the parties to mediate this case.  On June 25, 2007, the mediator
notified this court that the parties had reached a settlement agreement at
mediation.  According to the terms of this court=s mediation order, the parties were
required to filed a motion to dismiss the appeal, or other dispositive motion,
within ten days of the completion of mediation.  No motion was filed.  On July
12, 2007, the court ordered the parties to file a motion to dismiss or other
dispositive motion within ten days.  Appellee requested and was granted an
extension of time to file the motion until August 10, 2007.  On August 6, 2007,
appellee advised this court that she had complied with the settlement
agreement, but appellant had not provided a motion to dismiss the appeal.  
Therefore,
on August 21, 2007, this court notified appellant that the appeal would be
dismissed for failure to comply with this court=s July 12, 2007, order, unless any
party filed a response to this court=s notice by September 4, 2007,
showing meritorious grounds to continue the appeal.  See Tex. R. App. P. 42.3(c).  No response
was received.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 13, 2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman.